DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
Note to Applicant regarding Claim Order
Claims 1-18 as originally set forth skip claim 4, however the claims are in descending order and as such are interpreted in the claim order 1-18 where claim 5 is interpreted as claim 4, claim 6 is interpreted as claim 5, and so forth. The applicant is invited to reach out to the examiner if there is any confusion on how the claims should be renumbered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mecher (US 2010/0273123) in view of Benz et al (US 2012/0156637) and Duret et al (US 2010/0140450).
In regard to claims 1-2, Mecher discloses a light curing device (a light-emitting device 1) for dental restoration materials (par 56 discloses the device 1 being used to cure dental material), comprising a light source (light output 4), a control device (par 61 discloses a controller which may be used to detect or interpreted inputs from a user to control the light output) for the light curing device (1), and an actuation element (functional and structural equivalent being buttons 10 and 11, which is disclosed as an on/off button, an adjustment button, and a selection button, see par 56 which allows the user to pre-select between different default time periods) for actuation of a pre-curing mode and a regular curing mode (par 56 discloses the preselection of default times and par 76 discloses a two-step curing mode for an instant pre-curing and ready curing, as such the actuation of the device regulates the modes of operation), wherein the pre-curing comprises a prefixed dosage comprising a prefixed time in the range of 1 msec to 10 seconds (see par 67, where the first curing time is 10 seconds).
Melcher fails to disclose the pre-curing mode comprises a prefixed dosage comprising a prefixed power in the range of 800 mW/cm2 to 1000 mW/cm2 with the prefixed time in the range of 1 msec to 10 seconds (claim 1), and the pre-curing mode being set by a manufacturer and 2 and a prefixed time of 2 seconds (claim 2).
However, Benz teaches a pre-curing mode comprises a prefixed dosage comprising a prefixed power in the range of 500 mW/ cm2 to 20,000 mW/ cm2 and the prefixed time in the range of 1 msec to 10 seconds (an irradiance between 500mW/ cm2 to 20,000 mW/ cm2 for a period of less than 2 seconds, as disclosed in par 52) in a light curing apparatus (par 55) for the purpose of minimizing the risk of incomplete polymerization (par 31).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Melcher to have the pre-curing mode comprises a prefixed dosage comprising a prefixed power in the range of 500 mW/cm2 to 20,000 mW/cm2 and the prefixed time in the range of 1 msec to 10 seconds as disclosed by Benz for the purpose of providing a desired and more efficient curing, while minimizing the risk of incomplete polymerization. Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify Melcher/Benz to have the pre-curing mode comprise a prefixed dosage with a prefixed power in the range of 800 mW/cm2 to 1000 mW/cm2 with the prefixed time in the range of 1 msec to 10 seconds, more specifically  950 mW/cm2 and a prefixed time of 2 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Mecher further discloses the operating time and power being fixed/predetermined or set/modifiable for the pre-curing and curing modes (see par 13), but fails to specifically disclose the pre-curing mode is set by a manufacturer and cannot be changed by a purchaser or user.

In view of the disclosure of Mecher to have the pre-curing and curing modes be fixed or predetermined as set forth above and the disclosure of Duret to have the operative mode set by the manufacturer and unable to be changed by the user or purchaser, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the base system of Mecher which has a fixed pre-curing and curing mode to have the known technique of the pre-curing/operative mode to be set by a manufacturer and unable be changed by a purchaser or user as disclosed by Duret to yield the predictable results of obtaining a desired level of polymerization or curing to the dental material. KSR, See MPEP 2143
In regard to claim 3, Mecher further discloses the control device is capable of switching on the light source (4) at different levels of power for the regular curing mode (par 18-20 discloses the controller being able to adjust the light emitting receive/light output to a first and a second operating mode).
In regard to claim 5, Mecher further discloses the control device signalizes the prefixed dosage (par 17 discloses the controller providing information about the operating mode using signals, such as beeps).
In regard to claim 6, Mecher further discloses the signalizing comprises a change in color of the light source, a flashing of the light source, repeatedly switching on and off of the light source, a light-emitting diode, an acoustic signal, and/or an additional display which symbolizes the prefixed dosage (par 17 discloses the signal is acoustic, eg beep).

In regard to claim 15, Mecher further discloses the light curing device (1) is configured to be hand-held (par 68), the control device switches on the light curing device when it is picked up by the hand of a user (par 56 and 68 which discloses an on/off button which is pressed while held), wherein upon first actuation of the actuation element (10/11) the light curing device (1) is switched to the pre-curing mode at a pre-fixed dosage (par 62).
In regard to claim 16, Mecher further discloses wherein when the pre-curing mode has been finished the light curing device assumes a standby-mode from which it can be switched to the regular curing mode upon actuation of the actuation element at a point in time selected by the user (par 58-59 discloses the activation of the first and second alternative mode, by using the actuation element).
In regard to claim 17, Mecher further discloses wherein the actuation element comprises several buttons (10/11) comprising a button which can be used to activate a desired mode (on/off button 10) and a control button which can be used to adjust a mode or a program of the light curing device (selector button 11, see par 56).
In regard to claim 18, Mecher further discloses wherein a second actuation of the actuation element (10/11) switches off the pre-curing mode of the light curing device (par 56).
Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mecher in view of Benz et al and Duret et al as applied to claim 1 above, and further in view of Senn et al (US 6,482,004), herein known as Senn ‘004.
In regard to claim 7, Mecher/Benz/Duret disclose the claimed invention as set forth above in claim 1. Mecher discloses the actuation element is configured to actuate between the pre-curing mode and the regular curing mode (par 76 discloses a two-step curing mode for an instant pre-curing and ready curing). Mecher/Benz/Duret fails to disclose wherein the regular curing mode comprises a dosage having a period of time which is greater in power and time than the prefixed.
However, Senn ‘004 teaches an actuation element (switch 138) for actuating a pre-curing mode (program 1) and a regular curing mode (program 3), wherein the regular curing mode comprises a dosage having a period of time which is greater in power and time than the prefixed (see figure 1, where portions of program 3 are greater in power than program 1) in a light curing device (110) with a light source (lamp 120), a control device for the light curing device (printed circuit board 132) for the purpose of minimizing shrinkage (col 5, lines 28-35).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mecher/Benz/Duret to have the regular curing mode comprises a dosage having a period of time which is greater in power and time than the prefixed as disclosed by Senn ‘004 for the purpose of minimizing shrinkage during polymerization.
In regard to claim 10, Mecher/Benz/Duret/Senn ‘004 disclose the claimed invention as set forth above in claim 7. Mecher further discloses wherein the actuation element comprises a first button for activating the pre-curing mode and the regular mode and a second button for 
In regard to claim 11, Mecher/Benz/Duret Senn ‘004 disclose the claimed invention as set forth above in claim 10. Mecher further discloses wherein the light curing device is switched between the pre-curing mode and the regular curing mode by pressing the first button (par 60-62 discloses pushing the button to activate user operations)
In regard to claim 12, Mecher/Benz/Duret/Senn ‘004 disclose the claimed invention as set forth above in claim 7.
However, Benz further teaches a light source which is provided by at least two LED chips (6 and 7) with different emission maxima, one of the LED comprising a longer wavelength of the emission maximum and can be switched on in a desired mode (par 51).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the light source of Mecher/Benz/Duret/Senn ‘004 to have the light curing device comprises at least two LED chips with different emission maxima, one of the LED chips comprises a longer wavelength of the emission maximum and can only be switched on exclusively in a regular mode of the light curing device as disclosed in Benz for the purpose of providing a controlled light source that provides a desired light intensity.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mecher in view of Benz et al and Duret et al as applied to claim 1 above, and further in view of Eibofner et al (US 5,912,470).
In regard to claim 8-9, Mecher/Benz/Duret disclose the claimed invention as set forth above in claim 1, but fails to disclose wherein the prefixed pre-curing mode can be switched on independently of the regular curing mode and wherein a break can be selected between the claim 7) and wherein the light curing device returns to the mode that was previously used before the device was turned off after the device has been switched back on (claim 8).
However, Eibofner teaches the prefixed pre-curing mode can be switched on independently of a regular curing mode (col 4, lines 35-40 which allows modification to the curing mode), and wherein a break can be selected between the prefixed pre-curing mode and the regular curing mode at discretion of the user (col 4, lines 40-48) and the light curing device comprises at least two modes, a regular curing mode and a pre-curing mode (col 3, lines 47-55 discloses a plurality of modes), and wherein the light curing device returns to the same mode at least in the regular mode or in the pre-curing mode after the device has been switched back on (col 4, lines 8-15 discloses switching between modes A-C).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mecher/Benz/Duret wherein the prefixed pre-curing mode can be switched on independently of the regular curing mode and wherein a break can be selected between the prefixed pre-curing mode and the regular curing mode at discretion of the user and wherein the light curing device returns to the mode that was previously used before the device was turned off after the device has been switched back on as disclosed by Eibofner for the purpose of controlling the efficacy of the light curing device enabling a proper and complete polymerization of the dental restoration material.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mecher in view of Benz et al and Duret et al as applied to claim 13 above, and further in view of Senn et al (US 2016/0008115), herein known as Senn ‘115.
In regard to claim 14, Mecher/Benz/Duret disclose the claimed invention as set forth above in claim 13, but fails to disclose the sensor of the light curing device which is directed at the target area of the light source is connected to the control device and switches off the light source in the pre-curing mode and/or in the regular mode when the output signal of the sensor signalizes sufficient light exposure.
However, Senn ‘115 discloses a light curing device (100) which comprises a sensor (radiation sensor 120) which is directed at the target area of the light source (par 58 and figure 1) and detects at least one physical parameter of the dental restoration material (reflected radiation as recited in par 58) while it is being cured (par 11) and the sensor of the light curing device ( 120) is directed at a target area of the light source to be connected to a control device (par 58 discloses the sensor connecting to a control unit in par 58), and switches off the light source in a regular mode when the output signal of the sensor signals sufficient light exposure (par 58 discloses a signaling of a desired reflective irradiation and par 7 discloses cutting off the instrument when parameters are met).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify the device of Mecher/Benz/Duret to disclose the sensor of the light curing device which is directed at the target area of the light source is connected to the control device (14) and switches off the light source in the pre-curing mode and/or in the regular mode when the output signal of the sensor signalizes sufficient light exposure as disclosed by Senn ‘ .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mecher in view of Benz et al, Duret et al and Burtscher et al (US 2003/0091955).
In regard to claim 19, Mecher discloses a method of curing dental restoration material using a light curing device (a light-emitting device 1, see par 56 which discloses the device 1 being used to cure dental material), comprising a light source (light output 4), a control device (par 61 discloses a controller which may be used to detect or interpreted inputs from a user to control the light output) for the light curing device (1), and an actuation element (functional and structural equivalent being buttons 10 and 11, which is disclosed as an on/off button, an adjustment button, and a selection button, see par 56 which allows the user to pre-select between different default time periods) for actuation of a pre-curing mode and a regular curing mode (par 56 discloses the preselection of default times and par 76 discloses a two-step curing mode for an instant pre-curing and ready curing, as such the actuation of the device regulates the modes of operation), wherein the pre-curing comprises a prefixed dosage comprising a prefixed time in the range of 1 msec to 10 seconds (see par 67, where the first curing time is 10 seconds),
said method comprises switching on the actuation element to the prefixed dosage for a pre-curing mode in which the prefixed power and time for pre-curing is supplied to the dental restoration material (par 59-61 discloses the use of the actuation element to turn on a first operating mode with a prefixed dosage to be delivered to the dental material and par 76 which discloses the first and second operating modes are pre-curing and curing), and

Melcher fails to disclose the pre-curing mode comprises a prefixed dosage comprising a prefixed power in the range of 800 mW/cm2 to 950 mW/cm2 with the prefixed time in the range of 1 msec to 10 seconds and the pre-curing mode being set by a manufacturer and cannot be changed by a purchaser or user and examining and/or refinishing the dental restoration material.
However, Benz teaches a pre-curing mode comprises a prefixed dosage comprising a prefixed power in the range of 500 mW/ cm2 to 20,000 mW/ cm2 and the prefixed time in the range of 1 msec to 10 seconds (an irradiance between 500mW/ cm2 to 20,000 mW/ cm2 for a period of less than 2 seconds, as disclosed in par 52) in a light curing apparatus (par 55) for the purpose of minimizing the risk of incomplete polymerization (par 31).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Melcher to have the pre-curing mode comprises a prefixed dosage comprising a prefixed power in the range of 500 mW/cm2 to 20,000 mW/cm2 and the prefixed time in the range of 1 msec to 10 seconds as disclosed by Benz for the purpose of providing a desired and more efficient curing, while minimizing the risk of incomplete polymerization. 
Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify Melcher/Benz to have the pre-curing mode comprise a prefixed dosage with a prefixed power in the range of 800 mW/cm2 to 950 mW/cm2 with the prefixed time in the range of 1 msec to 10 seconds, since it has been held that In re Aller, 105 USPQ 233.
Mecher further discloses the operating time and power being fixed/predetermined or set/modifiable for the pre-curing and curing modes (see par 13), but fails to specifically disclose the pre-curing mode is set by a manufacturer and cannot be changed by a purchaser or user.
However, Duret teaches a manufacturer setting an operative mode which cannot be changed by the user or purchaser (par 3 discloses the use of preprogrammed menu for automatically managing the operation of the light source with regard to light intensity/energy and exposure time) in a disclosure of the state of the art or known polymerization devices (par 3). 
In view of the disclosure of Mecher to have the pre-curing and curing modes to be fixed or predetermined as set forth above and the disclosure of Duret to have the operative mode set by the manufacturer and unable to be changed by the user or purchaser, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the base system of Mecher to have the pre-curing/operative mode to be set by a manufacturer and unable be changed by a purchaser or user using the known technique of Duret to yield the predictable results of obtaining a desired level of polymerization or curing to the dental material. KSR, See MPEP 2143
Finally, Burtscher teaches a period of time between a first time period of light operation (time period 24) and a second time period (28), which allows examining and/or refinishing the dental restoration material (removal time period 26, which is disclosed in par 29) for the purpose of providing sufficient time to remove the excess dental material (Burtscher, par 29).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mecher to have an examining .
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.
Applicant sets forth on pages 6-8 of Remarks, that Mecher, Benz and Duret fail to disclose a factory set pre-curing mode and that the prior art is “piecemealed” together by hindsight. The examiner disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mecher discloses a fixed pre-curing mode and Duret discloses teaches in a disclosure of the state of the art to have an operative modes which are set by the manufacturer and cannot be changed by the user, as such it determined obvious under KSR to have an operative mode, such as the pre-curing mode of Mecher to be set by the manufacturer and not be changed as set forth above. While an explicit use of a prefixed pre-curing mode which is not modifiable is not found in the invention of Duret, Duret does establish this technology was . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772